Title: To James Madison from Anthony Terry, 5 October 1803 (Abstract)
From: Terry, Anthony
To: Madison, James


5 October 1803, Cádiz. Transmits a copy of a letter “received this day” from Gavino. Its contents are as follows: “Gibraltar 3d. October 1803: I refer to mine of the 29th ulto. Since when have laid before Commodore Preble & Rodgers the Memorial from the Commanders of Merchant Vessels in your Port respecting Convoy. I am told in consequence it is expected in 5 or 6. days a Brig of War, or a Frigate will call off your Port for them. I thank you for yours of the above date with Copy of one from Consul Jarvis a Similar one I had received. I am happy to tell you the acct. communicated by Capt. Appleton is without foundation, no American Captures having taking [sic] place.” There is no new political news. Adds in a postscript that government notes are at 44½ percent.
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 1 p.; docketed by Wagner.



   
   For the memorial, see Terry to JM, 26 Sept. 1803, and n. 2.



   
   For Appleton’s report, see Terry to JM, 26 Sept. 1803.



   
   A full transcription of this document has been added to the digital edition.

